Citation Nr: 1113637	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  05-26 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to ionizing radiation and herbicide exposure.



REPRESENTATION

Appellant represented by:	Judy J. Donegan, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The appellant, the Veteran's surviving spouse, appealed that decision, and the case was referred to the Board for appellate review.

The Board remanded the case for further development in May 2007.  That development was completed, and the case was returned to the Board for appellate review.

In May 2010, the Board issued a decision denying the entitlement to service connection for the cause of the Veteran's death.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2010 Order, the Court vacated the May 2010 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate shows that he died in February 2004, and the immediate cause of death was listed as mantle cell lymphoma, which is a form of non-Hodgkin's lymphoma.  The appellant contends, in part, that the Veteran participated in Operation DOMINIC and was thereby exposed to ionizing radiation, which caused the disease resulting in his death.  

In the May 2010 decision denying the claim, the Board relied upon personnel records and a September 2009 letter from the Defense Threat Reduction Agency (DTRA).  The letter stated that research of official records revealed that the Veteran "was assigned to the 1958th Communications Squadron, Andersen Air Force Base (AFB) Guam, from July 1, 1961, to November 22, 1962."  The letter also indicated that the Veteran was assigned temporarily to Joint Task Force 8, Johnston Island, "also known as Operation Location 84526," for a period of 180 days.  However, DTRA's research determined that, despite the orders for assignment of a 180 day period, the Veteran was actually present on Johnston Island only from February 16 to March 26, 1962, and that the Veteran left Johnston Island prior to the beginning of Operation DOMINIC.  Moreover, the research showed that there was no official record of dosimetry data pertaining to the Veteran.  DTRA concluded that "Air Force records do not document [the Veteran's] participation in U.S. atmospheric nuclear testing."

The parties to the Joint Motion found that the Board failed to discuss a Certificate of Participation indicating that the Veteran participated in Operation DOMINIC during the spring and summer of 1962.  They also noted that the Board should consider whether further development is warranted, to include whether DTRA considered the Certificate of Participation.

As pointed out by the appellant's representative in a February 2011 letter, the September 2009 DTRA letter indicates that unit morning reports had been researched.  However, it does not appear that such records have been associated with the claims file.  Therefore, the RO should attempt to obtain and associate with the claims file unit records pertaining to the Veteran's assignments during the spring and summer of 1962.

In addition, the appellant has contended that the Veteran was exposed to herbicides, including Agent Orange, during his military service.  Her representative submitted a statement in February 2011asserting that he was exposed to such chemicals while serving in Guam and on Johnston Island.  She also included reports pertaining to the use and storage of Agent Orange at those locations.  Although attempts have been made to verify whether the Veteran served in the Republic of Vietnam, it does not appear that any attempt was made to determine whether he may have exposed to herbicides in Guam or on Johnston Island.  Therefore, the RO should verify whether the Veteran was exposed to herbicides while he was serving in Guam and on Johnston Island.

Moreover, during the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  In particular, notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

In this case, the appellant was provided notice letters in April 2004 and June 2008.  The April 2004 letter stated that the evidence must show that the Veteran died in service or that a service-connected condition caused or contributed to his death.  The June 2008 letter also indicated that the evidence must show that he died while on active duty or from a service-connected disease or injury.  However, those letters did not specifically indicate what evidence was needed to substantiate a DIC claim based on a condition not yet service-connected.  Therefore, as this case is already being remanded, the RO should ensure that the appellant is provided proper notice in connection with her claim.

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a notice letter in connection with her claim for service connection for the cause of the Veteran's death.  The letter should include: (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The letter should also include an explanation as to the information or evidence needed to establish an effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain unit records, including morning reports, to verify whether the Veteran served on Johnston Island and participated in Operation DOMINIC from April 25, 1962, to December 31, 1962.  A specific search should be conducted for the spring and summer of 1962 for the 1958th Communications Squadron, Andersen Air Force Base in Guam, as well as for Headquarters, 1957th Communications Group at Hickman Air Force Base in Hawaii.

3.  The RO should request that DTRA consider the Certificate of Participation indicating that the Veteran participated in Operation DOMINIC during the spring and summer of 1962.  DTRA should be asked to state whether the certificate alters the findings of the September 2009 letter.  

4.  The RO should verify whether the Veteran may have been exposed to herbicides while serving in Guam or on Johnston Island.

5.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



